Citation Nr: 1118472	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-31 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	 Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. C. Schingle Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to September 1970.  He was awarded the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

During the current appeal, and specifically by a June 2010 rating decision, the RO granted an increased evaluation from 50 percent to 70 percent for the Veteran's PTSD, effective November 2, 2007 (the date of receipt of the Veteran's increased rating claim).  The issue pertaining to the rating of this disability remains before the Board because the increased evaluation that was awarded by the June 2010 determination was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Veteran's claim for an increased rating for his service-connected PTSD is characterized as is listed on the cover page of this decision.  


FINDING OF FACT

Throughout the entire appeal period, the evidence of record shows the Veteran's PTSD is manifested by symptoms that closely approximate total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a total schedular disability rating of 100 percent, for PTSD, have been met.  38 C.F.R. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
      
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal with regard to the Veteran's claim of entitlement to an increased rating for PTSD.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

PTSD

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not appropriate in this case.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

According to the applicable diagnostic code which rates impairment resulting from PTSD, a 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  See 38 C.F.R. §  4.130, D.C. 9411.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as:  Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

A Global Assessment of Functioning (GAF) score ranging from 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  See also 38 C.F.R. § 4.130.  

A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, for example where a depressed man avoids friends, neglects family, and is not able to work.  Id.  

With regard to GAF scores, the Board notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  An examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  

In the current appeal, the Veteran contends that his PTSD is more severe than the 70 percent disability evaluation.  He further contends that he is unable to work due to his PTSD symptoms and that he has not worked since May 2007.

According to an October 2007 VA psychiatric evaluation report, the Veteran's symptoms of PTSD include depression, sadness, poor concentration, poor appetite and sleep, and decreased libido, with no symptoms of panic or mania.  On examination, the Veteran was noted to be alert and oriented, coherent, and goal directed.  His recall and concentration were noted to be intact; however, he could not recall any items after five minutes, and his judgment was impaired.  The examiner diagnosed PTSD with secondary depressive disorder and assigned a GAF score of 50.  The examiner noted that the Veteran was unemployed and opined that he was 100 percent disabled due to his symptoms of PTSD.

In December 2007, the Veteran was afforded a VA examination for PTSD.  The Veteran's claims file was not available for review at the time.  The Veteran reported similar symptoms as noted in the prior October 2007 examination.  However, the examiner observed that the Veteran's responses were reluctant and vague.  He noted that the Veteran was avoidant, anti-social, had no family or friends and no social or leisure activities.  Mental status findings showed that the Veteran was alert without impaired thinking or communication, had no delusions or hallucinations, no suicidal or homicidal thoughts, was fully oriented and was able to perform all activities of daily living.  The Veteran reported occasional difficulties with short-term memory, without evidence of a long-term memory or cognitive disorder.  The examiner noted that speech was normal and that there was no report of panic attacks or impaired impulse control.  The examiner also noted that the Veteran's reports of hypervigilence, apprehension, being socially withdrawn, avoiding crowds, experiencing flashbacks, and feeling overwhelmed emotionally.  No psychological testing was conducted as the examiner deemed it unnecessary.  The examiner indicated that he could only speculate as to the Veteran's diagnosis and need for an increased rating for PTSD and was unable to provide a GAF score.  He opined that there was no evidence of significant cognitive or psychiatric deficits that would preclude the Veteran from continuing to handle his financial affairs.

In March 2009, the Veteran was afforded another VA examination for PTSD.  The Veteran reported an increase in his symptoms of depression and anxiety, as well as monthly thoughts of suicide without plan or intent.  The Veteran reported that he was unemployed but indicated that he was helping to renovate a home in exchange for room and board.  He reported that he worked alone for this job and he believed he could be able to work if he could find similar employment that required no interaction with others.  The examiner noted that the Veteran had work skills but, due to his need to work alone, it would be unlikely for him to be able to find steady, gainful employment.  The examiner noted moderate symptoms of PTSD with associated depression.  He noted problems related to social and occupational environments, economic problems and the Veteran's 20 year history of incarceration.  He assigned a GAF score of 48 that opined that the Veteran's symptoms were causing serious problems with employment and social interaction.  The examiner reported that the Veteran demonstrated a history of significant emotional impairment, mainly in the form of anxiety and depression related to chronic PTSD, which remained largely unchanged with some increase in frequency of suicidal ideation and depressive symptoms.  The examiner noted that the Veteran's emotional stress in interacting with others suggested that he was unlikely to be able to hold down a job requiring him to work with others in any capacity.  He opined that the Veteran's sadness, loss of pleasure, irritability, avoidance, hyperarousal, isolation, and his need to feel on guard seemed to be contributing to persistent difficulties with occupational and social functioning.

VA treatment records from 2008 to 2009 show poor potential employability and vocational problems due to the Veteran's symptoms of PTSD.  An April 2009 VA treatment record reported a GAF score of 48.

In August 2009, VA psychiatrist, Dr. S. L. B., provided a letter opining that the Veteran was totally disabled due to his symptoms of PTSD.  He added that the Veteran's PTSD was disabling and that his symptoms would have been the same even if he had not been incarcerated.  He indicated that the Veteran was occupationally disabled due to his PTSD alone and opined that the stressors of combat were sufficient to account for his current symptoms.

In April 2010, the Veteran was afforded another VA examination.  The examiner noted symptoms similar to the prior examination reports.  He noted that at the time, the Veteran had symptoms of re-experiencing, heightened psychosocial arousal, disillusionment, demoralization, isolation, poor socialization, almost no family life or relationships, and a 20 year history of incarceration, all rendering him unemployable.  He diagnosed PTSD with moderate psychosocial stressors and a GAF score of 50.  He opined that the Veteran's PTSD led to almost total occupational and social impairment with no work, no scholastic achievements, an absence of family relations, isolation, preference for being alone, hyperalertness, sleep disturbance, and disillusionment.  He noted that the effect of PTSD on the Veteran's thinking and mood rendered him unemployable in the current market.  He also noted that the Veteran would find it nearly impossible to be employed with a 20 year prison term for homicide on his record.  

With regard to the Veteran's PTSD, the Board finds a rating of 100 percent is warranted.  In this regard, multiple probative VA treatment records and examination reports show a worsening in the Veteran's PTSD symptoms and reflect his total social and occupational impairment as a result of his PTSD.  Specifically, as mentioned above, an October 2007 VA examiner opined that the Veteran was 100 percent disabled due to his symptoms of PTSD.  Likewise, a March 2009 examiner opined that the Veteran's emotional stress when interacting with others made it unlikely that he would be able to find gainful employment.  

Notably, in an April 2009 letter, a VA psychiatrist opined that the Veteran was occupationally disabled due to his PTSD alone and that his symptoms would have been the same even if he had not been incarcerated.  In addition, in August 2009, a VA psychiatrist opined that the Veteran was totally disabled due to his PTSD.  An April 2010 examiner opined that the effect of the Veteran's PTSD symptoms on his thinking and mood rendered him unemployable.  Indeed, this examiner explained that the Veteran was "almost" totally occupationally and socially impaired with no work, no scholastic achievements, an absence of family relations, isolation, preference for being alone, hyperalertness, sleep disturbance, and disillusionment.  

Furthermore, the record shows the Veteran has not been employed since May 2007.  Additionally, the Board notes that the Veteran's GAF scores range from 48 to 50, indicating serious symptoms of PTSD.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2007); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  In this case, the Board finds that the psychiatric symptomatology, as exhibited by the Veteran throughout the current appeal, as well as his GAF scores, indicate such serious and severe symptoms of PTSD, thereby warranting a 100 percent rating for this disability.  

Thus, the Board concedes that the evidence of record shows total social and occupational impairment.  A 100 percent disability rating is therefore warranted for the Veteran's PTSD.  

The Board also notes that, by an August 2009 rating action, the RO denied entitlement to a total disability rating based on individual unemployability due to service-connected disability.  In a September 2009 statement, the Veteran, through his attorney, asserted that he is unemployable as a result of his PTSD.  

Importantly, however, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability provided that the scheduler rating is less than total.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  Clearly, as these regulations stipulate, the initial threshold to entitlement to a TDIU is a less than 100 percent schedular rating for the service-connected disability(ies).  In light of the Board's grant of a total schedular rating for the Veteran's service-connected PTSD, a TDIU may not also be granted.  See VAOPGCPREC 6-99 (June 7, 1999).  

Accordingly, no further discussion of entitlement to a TDIU is necessary.  In this regard, the Board notes that a total schedular rating for a service-connected disability (such as the 100 percent evaluation awarded for the Veteran's PTSD in the present case) is a greater benefit than a TDIU.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  


ORDER

A 100 percent evaluation for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


